                    1 S. BRENT VOGEL
                        Nevada Bar No. 006858
                    2   Brent.Vogel@lewisbrisbois.com
                        JOHN M. ORR
                    3   Nevada Bar No. 14251
                        John.Orr@lewisbrisbois.com
                    4   LEWIS BRISBOIS BISGAARD & SMITH LLP
                        6385 S. Rainbow Boulevard, Suite 600
                    5   Las Vegas, Nevada 89118
                        702.893.3383
                    6   FAX: 702.893.3789
                        Attorneys for Defendant Correct Care Solutions
                    7
                    8                                   UNITED STATES DISTRICT COURT

                    9                                       DISTRICT OF NEVADA

                   10 CHARLENE BYNUM individually, as the                CASE NO. 2:17-cv-2102-APG-VCF
                      wife of RONALD BYNUM and as the
                   11 Guardian of the Person and Estate of               Consolidated with:
                      RONALD BYNUM,
                   12                                                    CASE NO. 2:18-cv-00354-APG-VCF
                                           Plaintiff,
                   13                                                    STIPULATION AND ORDER TO
                                  vs.                                    EXTEND THE DEADLINE FOR
                   14                                                    DEFENDANTS’ REPLY IN SUPPORT OF
                        CITY OF NORTH LAS VEGAS; JACOB                   THEIR MOTIONS FOR SUMMARY
                   15   RAY (P#1886); RODRIGO DELARA                     JUDGMENT
                        (P#2417); JOHN E TONRY (P#1684) ;JESSE
                   16   LEE CESENA (P#2425); ALEXANDER
                        PEREZ; JEFFREY K. LYTLE; YAPHET
                   17   MILLER; JOHN LANSING; SCOTT
                        NIELSEN; STEVEN MCKLEIN CITY OF
                   18   LAS VEGAS; MICHELLE FREEDMAN;
                        CITY OF LAS VEGAS CORRECTIONAL
                   19   OFFICERS: ALGIN BROOKS, ANGEL
                        JONES, ASHWORTH, CORY PRICE,
                   20   DANIELLE STONE, GABRIELLE ABBOT,
                        JASON JONES, JENNIFER BRADFORD,
                   21   JOSHUA LOPER, JULIO OLARTE,
                        KATHLEEN HENLEY, L. HENDERSON,
                   22   LANDROVE, LEIGH MANN, LORIN
                        SMITH, M. SZOSTEK, MARCOS PARKER,
                   23   MICHAEL DARREN, MILETTE JONES,
                        OFFICER CREAGER, OFFICER
                   24   EDWARDS, OFFICER JERNEE, OFFICER
                        KAHELE, OFFICER KATZ, OFFICER
                   25   MANRA, OFFICER MARKITZ, OFFICER
                        ROGERS, RAMON BROOKINS, ROBERT
                   26   MORRIS, S. MARTINEZ, Sergeant B.
                        GRIFFITH, Sergeant KELLEHER,
                   27   SERGEANT ALVIN KENON, Sergeant
                        LARRY GRAVES, SCOTT EDWARDS,
                        STEVE CHESNEY, TRAVIS ROZ, WESLEY
LEWIS              28
BRISBOIS
BISGAARD
& SMITH LLP             4845-7829-0604.1
ATTORNEYS AT LAW
                    1 STONE, SERGEANT DENT, CESAR
                      LANDROVE; CORRECT CARE
                    2 SOLUTIONS, LLC, a Purported Kansas
                                 Defendants.
                    3
                    4            The parties, by and through their respective counsel of record, hereby stipulate and request

                    5 that this Court extend the deadline for Defendants to file their respective Replies on Support of
                    6 their Motions for Summary Judgment in the above captioned case thirty-days (30), up to and
                    7 including Monday, December 18, 2019.
                    8            This Request for an extension of time is not sought for any improper purpose or other

                    9 purpose of delay.
                   10 / / /
                   11
                   12 / / /
                   13
                   14 / / /
                   15
                   16 / / /
                   17
                   18 / / /
                   19
                   20 / / /
                   21
                   22 / / /
                   23
                   24 / / /
                   25
                   26 / / /
                   27

LEWIS              28 / / /
BRISBOIS
BISGAARD
& SMITH LLP
ATTORNEYS AT LAW        4845-7829-0604.1                                  2
                    1            Wherefore, the parties respectfully request that this Court extend the time for Defendants,

                    2 to file a Reply In Support of its Motion for Summary Judgment, up to and including Monday,
                    3 December 18, 2019.
                    4 Dated: November 13, 2019
                    5 LEWIS BRISBOIS BISGAARD & SMITH
                    6 /s/ John M. Orr
                        S. BRENT VOGEL
                    7   Nevada Bar No. 006858
                        JOHN M. ORR
                    8   Nevada Bar No. 14251
                        6385 S. Rainbow Boulevard, Suite 600
                    9   Las Vegas, Nevada 89118
                   10   Attorneys for Defendant Correct Care
                        Solutions
                   11
                   12 Dated: November 13, 2019                                 Dated: November 13, 2019
                   13 LAW OFFICE OF DAN M. WINDER, P.C.
                   14
                        /s/ Dan M. Winder                                      /s/ John A. Curtas
                   15 DAN M. WINDER                                            BRADFORD R. JERBIC
                                                                               Nevada Bar No. 1056
                   16 Nevada Bar No. 1569                                      JOHN A. CURTAS
                      3507 W. Charleston Blvd.
                                                                               Nevada Bar No. 1841
                   17 Las Vegas, Nevada 89102                                  495 S. Main Street, Sixth Floor
                      Attorneys for Plaintiffs                                 Las Vegas, Nevada 89101
                   18                                                          Attorneys for Defendants City of Las Vegas
                                                                               and Michele Freeman
                   19
                   20            IT IS SO ORDERED.
                   21            Dated: November ____, 2019
                   22                                             UNITED STATES
                                                                          STATES DISTRICT
                                                                                  DISTRICTCOURT
                                                                                            JUDGEJUDGE
                                                                  Dated: November 14, 2019.
                   23
                   24
                   25
                   26
                   27

LEWIS              28
BRISBOIS
BISGAARD
& SMITH LLP
ATTORNEYS AT LAW        4845-7829-0604.1                                  3
